Citation Nr: 0833602	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  03-28 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to August 
1971.  He died in June 1984.  The appellant is the veteran's 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In January 2004, the appellant testified at a personal 
hearing before a Decision Review Officer (DRO).  In her 
October 2003 substantive appeal, the appellant requested a 
hearing before a member of the Board.  In January 2004, she 
withdrew that request.  She had previously testified before 
the Board in a May 2002 video conference hearing.  
Transcripts of the January 2004 DRO hearing and the May 2002 
Board hearing are of record.  

In November 2005, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC. to 
obtain a medical opinion.  That action completed, the matter 
was properly returned to the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  

In November 2006, the Board issued a decision addressing this 
matter.  Subsequent to that decision, the appellant filed an 
appeal with the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in March 2008, the Court 
granted a joint motion of the appellant and VA's General 
Counsel to vacate the November 2006 decision and remand the 
matter to the Board for readjudiction consistent with the 
Joint Motion.  

In September 2008, the appellant, through counsel, submitted 
a medical opinion and associated evidence from "C.N.B.", 
M.D.  This evidence has not been reviewed by the RO.  
However, in a letter accompanying that evidence, the 
appellant waived RO consideration of that evidence.  Hence, 
the Board has considered all evidence of record, irrespective 
of when submitted.  See 38 U.S.C.A. § 20.1304(c) (2007).  


FINDINGS OF FACT

1.  The veteran died in June 1984; a Certificate of Death 
lists the cause of death as respiratory arrest due to 
increased intracranial pressure due to grade III Astrocytoma 
left cerebral hemisphere.  The appellant is the veteran's 
surviving spouse.  

2.  At the time of the veteran's death service connection had 
not been established for any disability.  

3.  The disease that caused the veteran's death was not 
caused or aggravated by exposure to herbicide agents during 
active service.  

4.  The disease that caused the veteran's death did not have 
its onset during his active service, did not manifest within 
one year of separation from active service, and is not 
otherwise linked to his active service.



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 1310, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basis for the Court's May 2008 Order remanding this 
matter, succinctly stated in the Joint Motion, is for the 
Board to ensure compliance with its duty to assist and with 
its previous remand orders.  Joint Motion at 8.  While this 
is somewhat unclear, the Joint Motion stated several points 
that inform the meaning of that statement.  

The Parties agreed that the Board did not provide sufficient 
reasons for why the Board found the opinions that were 
favorable to the appellant's claim, those of "H.A.D.", M.D. 
and "R.A.F.", M.D., to have less probative weight than a 
July 2003 opinion rendered by a VA physician.  Id. at 6.  

Furthermore, the Joint Motion stated that the Board decision 
relied on an August 2004 VA medical opinion after having 
remanded the matter in November 2005 to obtain another 
opinion.  Id at 5.  

Finally, the Joint Motion stated that the Board's express 
directives in the November 2005 remand were not carried out.  
Id at 7.  Although it is unclear as to why this is so, it 
appears that the problem is that the Board did not 
sufficiently explain its analysis of the medical opinion 
evidence of record.  Id.  The basis of the joint motion is 
not clear. 

In this regard, the Board finds that no additional 
development is necessary.  Sufficient evidence is of record 
for the Board to make a decision in the matter.  The Board 
reviews the evidence de novo and will endeavor to provide 
detailed reasons and bases for its decision in this document.  
By these detailed reasons and bases, the Board will ensure 
that there has been compliance with VA's duty to assist and 
compliance with the Board's November 2005 Remand.  

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or was aggravated by active service.

Death is deemed to have been caused by a service- connected 
disability when the evidence establishes that a service- 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service- 
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service- 
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Certain chronic diseases, including malignant tumors, may be 
presumed to have incurred in service, although not otherwise 
established as such, if manifested to a degree of 10 percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1) (West Supp. 2007); 38 
C.F.R. § 3.307(a)(3) (2007); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a).  

VA regulations also provide that if a veteran was exposed to 
an herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (Nov.2 1999).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A.  § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2007).

Presumptions under 38 U.S.C.A. § 1112 and § 1116 are 
rebuttable.  Where there is affirmative evidence to the 
contrary, or evidence to establish that an intercurrent 
disease or injury which is a recognized cause of any of the 
diseases or disabilities within the purview of § 1112 or 
§1116, has been suffered between the date of separation from 
service and the onset of any of such diseases, service 
connection pursuant to § 1112 or § 1116 will not be in order.  
38 U.S.C.A. § 1113(a).  

This case involves weighing competing medical opinions.  The 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  As to the Board's determinations regarding 
credibility, the Federal Circuit has stated "This is not to 
say that the Board may not discount lay evidence when such 
discounting is appropriate.  Rather, the Board, as fact 
finder, is obligated to, and fully justified in, determining 
whether lay evidence is credible in and of itself, i.e., 
because of possible bias, conflicting statements, etc."  
Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 
2006).  

Specific to evaluating medical opinion evidence, in Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Important for this case, and as stated by the Court itself, 
the credibility of medical opinion evidence is within the 
province of the Board.  So long as the Board provides an 
adequate reason or basis for doing so, the Board does not err 
by favoring one competent medical opinion over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight 
may be placed on one examiner's opinion over another 
depending on factors such as reasoning employed by the 
examiners and whether or not, and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

There is a long line of cases that establish that speculative 
medical opinions are of little probative value.  See Bloom 
v.West, 12 Vet. App. 185 (1999); Stegman v. Derwinski, 3 Vet. 
App. 228 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In this decision, the Board finds that the medical opinion 
evidence from Dr. C.N.B., Dr. R.T.F., and Dr. H.A.D. is of 
little probative value because this evidence is speculative, 
explanations for the conclusions are poorly reasoned, and the 
evidence is not credible.  The Board also finds that the 
medical opinion evidence provided by VA practitioners in July 
2003, August 2004, and April 2006 is of high probative value 
because the conclusions are supported by clear, logical, and 
compelling reasoning and because the evidence is not 
speculative and is credible.  Additionally, the Board finds 
that the June 1984 pathology report signed by "E.DM.", 
M.D." is of high probative value because it is the only item 
of evidence providing direct medical diagnostic evidence of 
the disease that caused the veteran's death.  

The history of the medical opinions supporting the 
appellant's claim evolve habitually.  As will be explained 
below, the medical opinion evidence offered to support the 
appellant's claim: (1) began with opinions that the veteran's 
brain tumor was properly diagnosed as a Grade III astrocytoma 
that may have been related to exposure to herbicides during 
service; (2) progressed to an opinion that the astrocytoma is 
a first cousin to soft tissue sarcoma and, thus, should 
presumed under VA regulation to have been due to exposure to 
herbicides; (3) to an opinion that the veteran's tumor was 
not astrocytoma at all, but actually rhabdomyosarcoma  (a 
soft tissue sarcoma subject to presumptive service 
connection), and then finally; (4)  back to an opinion that 
the tumor was not a soft tissue sarcoma but should be 
considered as a result of herbicide exposure because some 
other types of tumors are considered to be the result of 
herbicide exposure.  

The veteran died in June 1984.  Of record, is a certificate 
of death listing the immediate cause of the veteran's death 
as respiratory arrest due to or as a consequence of increased 
intracranial pressure, due to, or as a consequence of Grade 
III astrocytoma left cerebral hemisphere.  

During the veteran's lifetime, service-connection had not 
been established for any disability.  The appellant contends 
that the condition leading to the veteran's death was caused 
by exposure to the herbicide agent "Agent Orange" during 
his active service.  

Service medical records are absent for any mention of cancer 
of symptoms of a tumor.  The first evidence of a malignant 
tumor comes in the terminal treatment notes from June 1984, 
many years after service.  This is evidence against a finding 
that the veteran's malignant tumor had its onset during 
service or manifested within one year of separation from 
active service.  

A June 1984 operation record indicates that Dr. R.T.F. was 
the attending physician and signed the Certificate of Death 
as the certifying physician.  Dr. R.T.F. also signed a 
hospital summary.  That summary provided that the veteran was 
admitted after experiencing headaches for several weeks.  The 
veteran underwent a craniotomy which revealed a malignant 
tumor of the brain.  He died one day later.  

Dr. H.A.D. was the surgeon who signed the report of the 
operation that removed the veteran's brain tumor.  Dr. E.D.M. 
signed a pathology report of analysis and diagnosis of the 
biopsied tissue.  The operation report states that the 
symptoms experienced by the veteran prior to the operation 
indicated a high grade quickly growing glioma of the 
cerebrum.  Dr. E.D.M. reported that microscopic analysis of 
three biopsied specimens, each labeled "brain tumor", 
showed that the lesion was classified as an astrocytoma Grade 
III, also known as an anaplastic astrocytoma.  He also 
reported that some of the tissue suggested a diagnosis of 
glioblastoma multiforme, but that the overall characteristics 
of the tumor were not usual for a frank glioblastoma.  Dr. 
E.D.M. stated that some authors consider astrocytoma of Grade 
III and IV within the category of glioblastoma.  

The final diagnosis was Astrocytoma Grade III.  

The Board notes that the pathology report is the only 
diagnostic evidence of record deriving directly from the 
veteran's tumor.  Dr. E.D.M.'s medical opinion is the only 
opinion based on microscopic analysis of the tissue removed 
from the veteran.  All other opinions come as secondary 
interpretations of that report.  

In a letter dated in July 1984, Dr. H.A.D. stated that he 
become aware of the veteran's service in Vietnam.  Dr. H.A.D. 
also reported that the veteran had a hyperactive child.  This 
physician expressed curiosity as to the veteran's brain tumor 
and, what he termed an obvious central nervous system 
disorder of the veteran's child, as evidenced by the child's 
hyperactivity.  Dr. H.A.D. stated that "[m]any have over the 
past several years linked the chemical in response to nervous 
system disease in offspring as well as primary malignant 
tumors such as one encountered in [the veteran's] case."  
This physician stated his opinion that the veteran's case 
should be considered along with other cases in review as to 
the Agent Orange issue as to etiology.  

Dr. H.A.D.'s July 1984 letter is an opinion that research 
into etiological relationships between nervous system 
disorders, including brain cancer, should take into account 
the veteran's case, particularly given the disease of his 
child.  The Board finds that this is not a statement of 
causation, but merely of speculation as to possible links 
between the veteran's brain cancer and his child's 
hyperactivity, which Dr. H.A.D. characterized as a congenital 
central nervous system disorder.  

Dr. H.A.D.'s rational was, at that time, that: (1) the 
veteran had brain cancer; (2) his child is hyperactive; and 
(3) and since both have to do with the central nervous 
system, it follows that exposure to Agent Orange could have 
caused the veteran's brain cancer.  

The basis for this logic is found to be very unclear.  The 
Board finds that this poor reasoning reduces the weight 
assigned to this opinion greatly.  

Of note is that in the July 1984 letter, Dr. H.A.D. did not 
(at that time) deviate from the finding that the veteran's 
tumor was a malignant astrocytoma, nor make any mention of a 
soft tissue sarcoma.  Indeed, he referred to the tumor as an 
astrocytoma.  

The RO denied the appellant's claim for VA benefits for 
service connection for the cause of the veteran's death in 
September 1984, August 1995, and September 1999.  The 
September 1984 rating decision, an October 1984 Statement of 
the Case, and the August 1995 rating decision did not mention 
the term "soft tissue sarcoma."  The first mention of that 
term found in the claims file is in the September 1999 rating 
decision that new and material evidence had not been 
submitted to reopen the appellant's claim.  

Following the September 1999 rating decision that first 
mentioned soft tissue sarcoma is a September 2000 letter in 
which Dr. H.A.D. stated that the astrocytoma Grade III is a 
first cousin to a soft tissue sarcoma "and is diagnosed as a 
soft tissue sarcoma by some."  

Dr. H.A.D. stated "it is probable that [the veteran's] 
exposure to herbicides/ Dioxin in Vietnam was the cause of 
this central nervous system primary tumor."  

The Board finds that based on  review of the record as a 
whole, the timing of Dr. H.A.D.'s letter, taken with content 
of his previous letter, is evidence that he embellished the 
diagnosis to fit what was needed by the appellant to secure 
VA benefits.  Hence the September 2000 letter does not 
contain an honest medical opinion based in medical science.  
Rather than simply an "astrocytoma", a diagnosis that did 
not meet the presumptive criteria for service connection, Dr. 
H.A.D. crudely attempts to fit the veteran's cancer into a 
category for which presumptive service connection applies.  
He provides vague support for this recharacterization with a 
statement that "some" would diagnosis an astrocytoma as a 
soft tissue sarcoma.  

Dr. H.A.D. finally states that it is probable that the 
veteran's exposure caused his tumor, but his statement is 
based on the veteran having died from the equivalent of a 
soft tissue sarcoma.  Had the evidence showed that the 
veteran died from a soft tissue sarcoma, VA would likely have 
already granted service connection and the instant Board 
decision would be unnecessary.  The regulations do not 
provide for presumptive service connection for first cousins 
to soft tissue sarcoma.  

This situation is this case is usually clear. Dr. H.A.D. made 
no mention of astrocytoma being related to soft tissue 
sarcoma in his 1984 letter.  Thus (as is a pattern with most 
of the medical opinion evidence favorable to the appellant's 
claim in this case) Dr. H.A.D. merely changed his opinion and 
qualified the diagnosis to fit what he believed would provide 
for a grant of VA benefits for the appellant.  This impacts 
negatively on the credibility of the September 2000 opinion.  

As to Dr. H.A.D.'s statement that it is probable that the 
veteran's exposure to herbicides caused his cancer, this 
opinion is unsupported other than by Dr. H.A.D.'s 
recharacterization of the veteran's astrocytoma.  As such, it 
is only a conclusory statement without credible foundation 
and hence, is of only the slightest probative value.  

In this September 2000 letter, Dr. H.A.D. has done little 
more than argue that VA should extend presumptive service 
connection to other cancers that are something like the 
diseases for which the presumption applies.  This is a 
medical opinion in form only.  This significantly reduces the 
probative weight that the Board assigns to Dr. H.A.D.'s 
letter.  Other evidence, submitted more recently in support 
of the appellant's claim, does further damage to this 
opinion.  

In a letter dated in May 2003, Dr. R.T.F. stated that an 
American Journal of Pathology article from February 2000 
reported research findings that Grade III astrocytoma was 
"of an evolution of the sarcomatous component due to 
aberrant mesenchymal differentiation in a highly malignant 
astocytic neoplasm."  Dr. R.T.F. stated that this article 
establishes that the veteran's tumor was a soft tissue 
sarcoma and therefore subject to the presumptive service 
connection provisions of VA regulations.  

Given the confusion arising from these opinions, the RO 
requested that a VA examiner review the claims file and 
render a medical opinion regarding the nature of the tumor 
that caused the veteran's death.  "C.A.", M.D. rendered an 
opinion in July 2003, which stated in full as follows:  

C-file was reviewed.  The pathology 
report of 06/20/84 revealed the diagnosis 
of Astrocytoma, Grade III.  The pathology 
report is the definitive statement of the 
cell type of the tumor.  On complete 
review of the pathology report there is 
no mention of a sarcomatous component of 
the tumor.  I pulled the article that was 
referenced by his doctor in the American 
Journal of Pathology of February 2000 and 
the title of the article is Genetic 
Profile of Gliosarcomas.  The patient's 
pathology report is Astrocytoma and not 
Gliosarcoma.  Astrocytomas are not a soft 
tissue sarcoma.  

This opinion does not identify the medical specialty 
practiced by Dr. C.A.  However, a later opinion by Dr. C.A., 
dated in April 2006, indicates that this physician practices 
in the field of medical oncology.  Dr. C.A.'s practice in the 
field of medicine dealing specifically with the diagnosis and 
treatment of cancer adds probative weight to her opinion.  

Also adding weight to Dr. C.A.'s opinion is her clear and 
logical reasoning.  Dr. C.A. provides two compelling reasons 
for why the veteran did not have a soft tissue sarcoma.  

First, her reasoning that the pathology report created at 
that time of the veteran's death is the controlling data is 
highly probative.  Not only is this the only objective 
evidence of record of scientific analysis of the tumor 
tissue, but the pathology report was created at a time when 
there was no motivation to state other than the truth as to 
the nature of that tumor.  All other interpretations of the 
veteran's tumor are without the benefit of actually viewing 
the biopsied tissue.  At best, the diagnoses that deviate 
from that of the pathologist who viewed the tissue are 
speculation and interpretation of Dr. E.D.M.'s language as to 
what the microscopic appearance of the tissue.  

The second compelling reason given by Dr. C.A. is that there 
was no mention of a sarcomatous component in the tumor in 
that definitive pathology report and the entire foundation 
for Dr. R.T.F.'s opinion is a journal article dealing with a 
type of cancer the veteran did not have.  This appears to 
indicate that Dr. R.T.F. was engaging in deception in his May 
2003 letter.  He sought to add weight to his opinion by 
bolstering it with an inapplicable citation.  The Board finds 
that this is a trend throughout the evidence presented in 
support of the appellant's claim.  

In light of the actions of the Court in this case, the Board 
believes it must be clear on this point:  The Board finds 
that the medical opinions favorable to the appellant's claim 
amount to half truths, embellishments, obfuscations, 
untruths, and deceptive misapplication of cited sources to 
support the opinions.  

Dr. R.T.F. submitted another letter to VA dated in January 
2004.  That letter, in its entirety is as follows:  

Primary Atrocytomas [sic] usually occur 
in older people and contain epidermal 
growth factor.  Secondary Astrocytomas 
are usually seen in younger people and 
are more malignant.  They have been found 
to have certain mutations of the genes 
caused by "something"; hence it is 
considered a secondary Astrocytoma.  The 
more the mutations caused by 
"something" the more malignant and 
aggressive the malignant astrocytoma 
becomes.  Rarely the mutations are so 
extensive that sarcomatous changes 
develop.  It follows that the Astrocytoma 
Grade III (Malignant Tumor) was caused by 
genetic mutations induced by 
"something" such as Agent Orange, and 
it is in the same family of malignancies 
as the gliosarcoma.  (Most pathologists 
haven't heard of this).  

In this letter, Dr. R.T.F. shifts to a new theory, apparently 
having abandoned his previous theories since those were not 
fruitful.  

Dr. R.T.F.'s rationale in the May 2003 letter is flawed, 
making two poorly reasoned leaps to arrive at his conclusion.  

First, by his own language, that this rarely occurring 
mutation leading to sarcamatous changes occurred in the 
veteran's case.  

Second, that since "something" causes these mutations, that 
"something" is likely exposure to Agent Orange.  

Finally, he points to no evidence that the veteran had a 
genetic mutation, apparently just arriving at that important 
basis for his opinion because it was necessary to support his 
already flawed reasoning.  There is no mention of genetic 
mutations in the pathology report.  Dr. R.T.F.'s poor and 
contrived reasoning reduces the probative weight to be 
assigned to his May 2003 opinion.  

Finally, his statement that most pathologists are not privy 
to this apparently esoteric knowledge further lessens the 
weight of his opinion because he seeks to apply knowledge 
that, by this very admission, is not part of standard 
practice.  

In March 2004, Dr. H.A.D. submitted another letter in support 
of the appellant's claim.  The first two paragraphs say 
nothing about the nature of the veteran's tumor.  The third 
paragraph, the last sentence of the fourth paragraph, and a 
final standalone sentence comprise Dr. H.A.D.'s opinion.  In 
their entirety, these are as follows:  

It is my medical opinion that the 
pleomorphism and the abundant 
eosinophilic cytoplasm makes the 
diagnosis that of rhabdomyosarcoma (a 
soft tissue sarcoma) (Youmans, Pathology 
of Gliomas Including Tumors of Neuronal 
Origin Vol. I, page 614).  The attached 
Pathology Report describes marked 
differentiation in large cells and small 
cells consistent with [the veteran's] 
rhabdomyosarcoma.  

It is almost a certainty that [the 
veteran's] exposure to herbicide/Dioxin 
in Vietnam was the cause of this tumor.  

It is further almost a certainty that 
[the veteran] developed this soft tissue 
sarcoma during his military career and it 
slowly progressed.  

Dr. H.A.D., a surgeon, not a pathologist or an oncologist, 
fails to explain why he did not diagnose rhabdomyosarcoma in 
1984, but instead, according to his letter, allowed a 
supposed misdiagnosis to stand and be recorded on the 
Certificate of Death.  

Dr. H.A.D. also fails to explain why the pathologist, from 
whose report Dr. H.A.D. now draws language in support of his 
most recent diagnosis, did not provide the diagnosis that Dr. 
H.A.D. now proposes.  Again, stripped of the medical jargon 
that seeks to imply an air of scientific validity in the 
third paragraph of his letter, the letter amounts to no more 
than a statement that the veteran had soft tissue sarcoma and 
was misdiagnosed in 1984.  Dr. H.A.D. makes this assertion 
without the benefit of viewing tissue from which the 1984 
pathology report was derived.  

Furthermore, Dr. H.A.D. selectively pulls words from the 
pathology report but fails to explain the other findings in 
the report.  He makes no mention of the vast majority of Dr. 
E.D.M.'s explanation.  The selective extraction of words from 
the report without further explanation is a deceptive 
exercise in making the data fit a diagnosis rendered 20 years 
after the fact rather than fitting the diagnosis to the data.  
Stripped of the obfuscating language, this is all that Dr. 
H.A.D.'s letter accomplishes.  The Board finds that the 
letter is of limited probative value.  

Faced with this additional influx of confusing evidence, in 
August 2004 the RO requested another medical opinion.  
Specifically, the RO requested that a qualified physician 
review the veteran's claim file.  The RO requested that the 
physician indicate whether or not the condition that caused 
the veteran's death (Grade III Astrocytoma) is considered a 
type of soft tissue sarcoma and to state whether the 
veteran's tumor first began during his active military 
service.  This request also noted that Dr. "A." had 
provided a medical opinion on this issue in July 2003 but 
that since that opinion was rendered, the claimant had 
submitted medical opinions and research materials on the 
subject.  

The RO went on to add that "we need a qualified physician to 
review this additional evidence and provide a new opinion.  

It is important for the appellant (and the Court) to 
understand that the request for an additional medical opinion 
by the RO (or for that matter, later by the Board in its 
November 2005 Remand) does not, in and of itself, render the 
other opinions without value.  The request for additional 
opinions is only an indication that the existing opinions did 
not completely resolve the questions of the VA adjudicators 
or that additional evidence had been submitted that raised 
new questions.  Simply stated, an inadequate opinion is not 
necessarily a worthless opinion.  Rather, an opinion 
inadequate as to one question, may provide completely 
adequate evidence when coupled with another opinion on that 
same question and may also provided probative and adequate 
evidence as to other questions in need of resolution.  This 
is so in this case.  

A report dated in August 2004 contains the requested opinion.  
This examiner, "B.P." indicated review of the veteran's 
claims file.  Reference was made to the pathology report 
executed in June 1984.  This examiner indicated that the 
report was not ambiguous, and that all descriptions of the 
slides at the time of the veteran's surgery and all 
description of the morphology of the cells at the time of 
surgery are consistent with an astrocytoma and that one could 
not classify this as a type of soft tissue sarcoma.  

This examiner stated that the pathology report had been 
reviewed by the staff pathologist, Dr. "H." who found no 
confusion as to the description as well as the diagnosis of 
the pathological slides at the time of the veteran's surgery 
and that all descriptions of the morphology of the cells done 
at the time were consistent with an astrocytoma, not a soft 
tissue sarcoma.  

P.B. also stated that the tumor would not have been present 
from the time of the veteran's service, ending in 1971, until 
1984.  She stated that this issue had been presented to a 
staff oncologist, Dr. "K." and that Dr. K was of the 
opinion that it would be highly unlikely that a grade I 
astrocytoma would have remained asymptomatic for 13 years 
prior to transformation to a grade III astrocytoma, resulting 
in the veteran's death.  

The examiner concluded that it would be shear speculation to 
state that the veteran's astrocytoma Grade III was existent 
14 years prior to his death as a Grade I astrocytoma.  

B.P. did not list her professional credentials.  As the RO 
requested an opinion from a qualified physician, VA presumes 
that the officials at the VA Medical Center performed their 
duties as expected.  The Court has held that "there is a 
presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992) (quoting United States v. Chemical Foundation, 
Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  
There is no evidence of record to rebut this presumption.  

As to the mention of consultation with a staff pathologist 
and a staff oncologist, the Board does not find that this 
detracts from the August 2004 medical opinion.  Consultation 
between medical practitioners and specialists in different 
areas of medicine are not uncommon in the treatment of 
patients.  It is common knowledge that patients do not 
typically speak directly to pathologists about their 
analysis, but instead a report is provided to the treating 
physician who then makes treatment decisions based on those 
reports.  There is no reason to believe that the same 
standard applicable to rendering treatment to living patients 
is somehow deficient when applied to evaluating a diagnosis 
of a now deceased patient.  The Board finds that the 
consultation only indicates the opinion should be given great 
probative weight.  

The Board finds the August 2004 VA opinion highly probative 
because the report is based on inspection of the claims file 
and, in particular, of the June 1984 pathology report by 
qualified medical professionals.  This August 2004 report 
makes no mention of whether the veteran's astrocytoma was 
caused directly by exposure to herbicides, only that the 
veteran type of tumor removed from the veteran was an 
astrocytoma Grade III and not a soft tissue sarcoma and that 
the tumor would not have been present in any form during the 
veteran's service.  

In November 2005, the Board remanded this matter for 
additional development.  The Remand order stated that an 
opinion as to the nature and etiology of the veteran's cause 
of death was to be obtained from a VA oncologist or a similar 
medical expert in cancer diagnosis and treatment.  The Remand 
order and the explanation in the body of the Remand made 
clear that the Board was requesting this opinion to determine 
if the veteran's astrocytoma was caused by exposure to Agent 
Orange, not to determine whether his tumor was properly 
diagnosed in 1984.  

In that regard, the Remand order provided "the examiner 
should state whether the veteran's fatal astrocytoma is at 
least as likely as not the result of his herbicide exposure 
in Vietnam."  As explained in the body of that REMAND, 
additional evidence was needed as to whether the veteran's 
tumor, which did not fall into the class of tumors subject to 
presumptive service connection due to exposure to herbicides, 
was directly caused by exposure to herbicides, without 
application of the presumption.  This Remand was necessary to 
comply with the holding in Combee v. Brown, F.3d 1039 
(Fed.Cir. 1994).  

A report is of record dated in April 2006 and signed by 
"[C.A.], M.D. Medical Oncology".  This is the same Dr. C.A. 
that provided the July 2003 medical opinion.  The Board sees 
no reason to discount her opinion merely because she had 
provided an earlier opinion in this matter.  

Dr. C.A. stated that she had reviewed the veteran's claims 
file.  She stated that the medical opinions of VA 
examinations from July 2003 and August 2004 were reviewed as 
were the opinions of Dr. H.A.D. from March 2004, July 1984, 
and September 2000 and those of Dr. R.T.F. from January 2004 
and May 2003.  

Dr. C.A.'s April 2006 opinion, in full, is as follows:  

C-file was reviewed.  The medical 
opinions per VA exams of 07/17/03 and 
08/10/04 were reviewed.  The medical 
opinions of Dr. HAD of 03/08/04. 07/02/84 
and 09/11/00 were reviewed.  The medical 
opinions of Dr. RTF of 01/26/04 and 
05/09/03 were reviewed.  The official 
pathology report is the definitive 
statement of the type of cancer ie 
Astrocytoma, Grade 3.  This is not a soft 
tissue sarcoma.  Astrocytoma's are not a 
presumptive diagnosis for Agent Orange.  
There is no medical literature to support 
a link between his Astrocytoma and Agent 
Orange exposure.  Our pathologist 
reviewed the pathology report for a 
previous opinion and the diagnosis was 
clearly Astrocytoma.  There is no medical 
evidence or literature to link his 
Astrocytoma to his time in the military 
or exposure to Agent Orange.  The 
opinions of his treating physicians are 
speculative.  

The Board finds that this opinion responded precisely to the 
Board's November 2005 Remand.  Dr. C.A. complied with the 
Board's request in that she reviewed the claims file and 
specifically reviewed the opinions of record in support of 
the appellant's claim.  She also provided an opinion as to 
whether Agent Orange directly (as opposed to presumptively) 
caused the veteran's astrocytoma.  As evidenced by the words 
"Medical Oncology" following her name, Dr. C.A. specializes 
in the diagnosis and treatment of cancer.  Thus, the November 
2005 Remand order was complied with.  That she added 
additional commentary as to the propriety of the initial 
diagnosis and in doing so referred to the August 2004 medical 
opinion does not result in a finding that her opinion failed 
to comply with the Board's November 2005 order.  That she 
repeated some of her words from her July 2003 opinion does 
not detract from her April 2006 opinion.  If the definitive 
evidence of the type of cancer that the veteran had is the 
pathology report that resulted from analysis of that tissue, 
then regardless of how many times Dr. C.A. states such, the 
statements do not somehow reduce the probity or adequacy of 
her opinion.  

Furthermore, the Board notes that substantial compliance 
satisfies the requirements discussed in Stegall.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).  There is no doubt 
that Dr. C.A.'s April 2006 opinion substantially complied 
with the Board's November 2005 Remand.  

Dr. C.A.'s April 2006 opinion as to whether the veteran's 
astrocytoma was directly caused by exposure to Agent Orange 
does not, by its very language, depend on any earlier 
opinion.  She states that there is no medical evidence or 
literature to link his astrocytoma to his service, including 
exposure to Agent Orange.  This is a clear and compelling 
reason.  The opinion is not lacking in rationale, the 
rationale is just not complicated.  The statement that there 
is no medical or literature evidence of a nexus is a logical 
and sufficient reason for finding that there is no nexus.  

This collection of medical opinions from Dr. H.A.D. and Dr. 
R.T.F., when taken together is a study in proffering one 
theory after another, hoping that one results in the 
appellant being granted VA benefits.  The theories started 
with opinions that the astrocytoma was correctly diagnosed, 
but was the result of exposure to Agent Orange.  

Once the appellant's claim was denied on the theory above, 
the they came up with another.  The physicians stated that 
what the veteran's astrocytoma was very close to a soft 
tissue sarcoma.  This was interspersed with a theory that the 
veteran's tumor had been present since service but had simply 
laid dormant.  

When this new theory did not result in a grant of service 
connection, the theory was again changed.  At that point it 
was asserted that the veteran's astrocytoma was variously an 
unnamed soft tissue sarcoma, a cancer resulting from genetic 
mutations caused by exposure to Agent Orange, and finally, a 
rhabdomyosarcoma, a named soft tissue sarcoma.  

Depending on the theory, Dr. R.T.F. and/or Dr. H.A.D. either 
find that his tumor was: (1) dormant and slowly maturing or 
(2) that it was aggressive.  

Most recently, in September 2008, the appellant submitted a 
document entitled INDEPENDENT MEDICAL EVALUATION, dated in 
August 2008 and signed by Dr. C.N.B.  Dr. C.N.B. provided a 
list of his credentials, including that he was double board 
certified sub specialist, a senior member of the American 
Society of Neur-Radiology, an attending level school of 
medicine associate professor, and had a masters degree in 
business administration.  He also detailed his work 
experience and assured the Board that he was a competent 
actively licensed physician and had performed several hundred 
VA Independent Medical Examinations.  

Dr. C.N.B. stated that his opinion was to a high degree of 
medical certainty and included in parenthesis that this was 
"much more likely than not."  He stated that he reviewed 
the veteran's C-file that had been provided to him by the 
veteran's attorney.  Dr. C.N.B. also stated that his opinion 
was not  "based solely on patient history, but rather I 
noted pivotal several entries in the medical record and 
service records because in order to make my opinion, I have 
carefully reviewed the following information : Service 
Medical Records Post service Medical records; Imaging 
reports, Other medical opinions; Medical literature review."  

In discussing Dr. C.N.B.'s medical opinion, the Board has 
also discussed language and findings contained in three texts 
- Veterans and Agent Orange Updates, from 1996, 2004, and 
2006, authored by the Institute of Medicine of the National 
Academies.  

The Board commits no "Thurber violation" by this 
discussion.  In Thurber v. Brown, 5 Vet. App. 119 (1993), the 
Court held that, in rendering a decision on a claim, the 
Board could not rely on evidence obtained or developed 
subsequent to the most recent statement of the case or 
supplemental statement of the case without first providing 
the claimant with reasonable notice of such evidence and the 
Board's intended reliance on the evidence.  

In this case, the appellant introduced the texts into 
evidence via Dr. C.N.B.'s reference of sources relied on:  
"Veterans and Agent Orange Updates IOM".  Hence, the 
appellant, not the Board obtained the evidence and, since the 
appellant introduced that evidence, the appellant has notice 
of that evidence.  The Board merely discusses that evidence.  

Dr. C.N.B. first defined astrocytoma as a generic term for a 
brain tumor and that the "High grade (4) form" was known as 
Glioblastoma multiforme (GBM)".  Apparently Dr. C.N.B. has 
upgraded the veteran's tumor from Grade III to Grade IV 
without viewing the tissue.  Thus, Dr. C.N.B. begins his 
opinion by making an assumption contrary to the record.  
However, this is the least of the problems with Dr. C.N.B.'s 
opinion.  

Needless to say, the Board rejects this unexplained change in 
diagnosis and finds that this redefinition without support 
impacts negatively on Dr. C.N.B.'s opinion.  This is 
characteristic of Dr. C.N.B.'s entire opinion which, at its 
best, is speculation embellished by scientific language.  

Dr. C.N.B. opined that the veteran's cancer was caused by his 
exposure to Agent Orange during military service.  He offered 
eight reasons for his opinion.  

The first three reasons are far from compelling.  Those 
reasons are (1) the veteran entered the service fit for duty; 
(2) he was exposed to Agent Orange; (3) he developed GBM.  

As to reasons (1) through (3), these are a study in poor 
reasoning.  Using Dr. C.N.B.'s logic all veterans who get a 
disease post-service should be awarded service- connection.  
This faulty reasoning is untenable.  

Reasons (4) and (5) must be discussed together as the reasons 
refer to the same data for support.  In Reason (4) Dr. C.N.B. 
asserts that the results of a meta-analysis pertaining to 
Agent Orange and brain tumors showed "that many studies have 
a Relative Risk (RR) greater than or equal to one (1) which 
stratifies the VA's criteria for an as likely as not level of 
causation."  He then referred to a particular study of 447 
patients that had a relative risk (RR) of 1.2 and a 2005 
study by Lee of 25 patients with an RR of 3.3.  Dr. C.N.B. 
stated that these studies meet the VA's criteria at the 
"likely as not" level of causation.  He reported that the 
studies with RR's of greater than 1 "support the concept 
that agent orange more likely than not causes brain tumors 
according to the IOM epidemiologic literature review below:"  
The only attachment to Dr. C.N.B.'s opinion is a copy of 
"Table 6-38" titled "Selected Epidemiologic Studies - 
Brain Tumors."  

Reason (5) is in its entirety as follows:  "The large study, 
above, of 447 patients with a RR of 1.2 is very supportive 
data of a causative link between OA and brain tumor/GBM and 
IOM states on page 302 "...there are data to suggest an 
association between exposure to chemicals so interest and 
brain tumors...""  

In his list of references, Dr. C.N.B. listed the "Veteran's 
and Agent Orange updates IOM".  Table 6-38 is contained in 
Institute of Medicine of the National Academies, Veterans and 
Agent Orange Update 2006 (2007) (hereinafter IOM AO Update 
2006).  Dr. C.N.B. did not include any other information 
associated in that text.  

Dr. C.N.B. does not refer to the methods of the studies he 
relies on, rather he refers to a statistic and then states 
that the studies support the concept that Agent Orange more 
likely than not causes brain cancer.  However, this statement 
as to strength of the association is contradicted by other 
language in his opinion and, most importantly, from the very 
source from which he extracted Table 6-38, the data that 
forms the foundation for his opinion.  

Dr. C.N.B.'s quote "there are data to suggest an association 
between exposure to chemicals of interest and brain tumors" 
expresses nothing of the sort of an as likely as not 
standard, but only an association.  

Much more damaging to Dr. C.N.B.'s opinion is the rest of the 
language connected to his quote, not to mention that he does 
not identify from where he obtained that quote, other than 
the page number, but rather implies that the quote was 
extracted from the IOM AO 2006 update (containing Table 6-38) 
and refers directly to the study of 447 patients; neither of 
which is true.  

Page 302 of the IOM AO Update 2006 update does not contain 
that language but rather contains a page of Table 6-7 dealing 
with colorectal cancer.  

Dr. C.N.B.'s quoted language in Reason (5) comes not from the 
IOM AO Update 2006, nor is the language applied to table 6-38 
in the original or to the study involving 447 patients that 
he cites.  Rather he pulls out of context language from 
another update, and instead of at least quoting the entire 
sentence from where he extracted the language, he inserts 
ellipses around his quote.  

When one views the language in its entirety, it is clear why 
Dr. C.N.B. has made these misrepresentations.  The language 
replaced in ellipses contradicts his statements as to "a 
medical certainty".  

The quoted language is found on page 302 of Institute of 
Medicine of the National Academies, Veterans and Agent Orange 
Update 2004 (2005) (hereinafter the IOM AO Update 2004).  

On page 302 of IOM AO Update 2004, under a heading of 
"Conclusions" and subheading of "Increased Risk of Disease 
Among Vietnam Veterans" is, in full, as follows:  

Although there are data to suggest an association 
between exposure to the chemicals of interest and brain 
tumors and other nervous system tumors, the lack of 
exposure information on Vietnam veterans precludes 
quantification of any possible increase in their risk.  

By positioning selectively chosen words from the 2004 update 
next to a reference to the study of 447 patients, Dr. C.N.B. 
supports his opinion by proposing that this study of 447 
patients, the most subjects of any study listed on Table 6-
38, is highly probative of a link between Agent Orange and 
brain cancer.  The language he has quoted, in its true 
context, does nothing of the sort.  Rather, the entire 
sentence containing the quoted language provides evidence 
that any association between brain cancer and Agent Orange is 
tenuous at best and certainly not "as likely as not."  

The language he quoted does not refer to the study of 447 
pages.  Dr. C.N.B. has merely lifted language out of context 
and placed it next to a reference to a study to which the 
language did not refer.  This deceptive manipulation of 
evidence further reduces the weight assigned to Dr. C.N.B.'s 
opinion as it shows that his opinion is largely based in 
deception.  

Table 6-38, attached to Dr. C.N.B.'s opinion, is found on 
pages 426 through 430 of IOM AO Update 2006.  Table 6-38 
lists both the 2005 study by Lee and the study involving 447 
patients.  What Dr. C.N.B. has done is selected from Table 6-
38 the study with the largest number of samples and the study 
with the highest RR.  The text also contains analysis and 
commentary from the IOM.  Dr. C.N.B. has conveniently not 
included that commentary with his opinion.  

That commentary and analysis is found following Table 6-38 in 
the IOM AO Update 2006, on page 431, under a heading of 
"Vietnam- Veteran Studies".  The text under this heading , 
in its entirety, is as follows:  

In the mortality update of the CDC VES 
through 2000, Boehmer et al. (2004) 
reported nine deaths from cancers of the 
meninges, brain, or other parts of the 
CNS (ICD-9 191-192) in the deployed and 
seven in the non-deployed (CRR = 1.19, 
95% CI 0.44- 3.20).

Pavuk et al. (2005) reported on the risk 
of cancer in the comparison group of the 
Ranch Hand cohort study.  Only one case 
of brain or other CNS cancer was 
reported; the sparseness of the data 
preclude risk estimation.  

The Australian Vietnam Veterans Mortality 
and Cancer Incidence Studies (ADVA, 
2005a,b) reported the risk of brain 
cancer in a cohort of 59,179 servicemen.  
The estimated risks of brain cancer (97 
cases; SIR = 1.07, 95% CI 0.85-1.28) and 
brain-cancer mortality (99 cases; SMR = 
0.95, 95% CI 0.76-1.13) were not 
significantly associated with service in 
Vietnam.  

The possibility that the comparisons with 
the general population might be 
influenced by a healthy-warrior effect 
was investigated in a separate study that 
compared the rates of brain and CNS 
cancer in deployed and non-deployed 
Vietnam veterans (ADVA, 2005c).  Brain-
cancer incidence (RR = 1.36, 95% CI 0.73-
2.56) and mortality (RR = 1.64, 95% CI 
0.89-3.09) were not significantly 
associated with deployment to Vietnam.  

On page 443 of the IOM AO Update 2006, under a heading titled 
Conclusion is, in total:

On the basis of detailed evaluation of 
the epidemiologic evidence from new and 
previously reported studies of 
populations with potential exposure to 
the compounds of interest, the committee 
concludes that the categorization in 
prior updates (limited or suggestive 
evidence of no association) should be 
revised to inadequate or insufficient to 
determine whether there is an association 
between exposure to the compounds of 
interest and brain cancer and other 
nervous system cancers.  

Simply stated, the Board finds that Dr. C.N.B. supports his 
opinion with a reference to a report that clearly contradicts 
his opinion.  

Even more egregious is that Dr. C.N.B. leaves out the 
commentary that is available with regard to the study of 447 
patients to which he refers.  When one looks at the IOM 
analysis of that study, it again is clear why Dr. C.N.B. 
omits the relevant statements.  

The only study in Table 6-38, pointed to by Dr. C.N.B., that 
lists 447 subjects and an RR of 1.2 is Blair et al... 1993 of 
US farmers in 23 states.  As stated in Table 6-38, this study 
was reviewed in Update 1996.  

Institute of Medicine, Veterans and Agent Orange: Update 1996 
(IOM AO Update 1996) includes on page 229 under a heading of 
"Update on the Scientific Literature", the following 
complete text with regard to that study:

Since VAO, a number of new studies on 
brain cancer have been published.  A PCMR 
study was performed for farmers of 23 
states, using occupational information 
from death certificates (Blair et al., 
1993).  No information on individual 
exposures to herbicides was available.  
Based on 447 deaths due to brain cancer 
in white male farmers, the PCMR was 
marginally increased at 1.2 (CI 1.1-1.3).  
Based on much smaller numbers of brain 
cancer deaths, the rates were not 
elevated in other race or gender groups.  

The study that Dr. C.N.B. has cited as the principle support 
for his opinion involves persons whose individual exposure to 
herbicides is unknown.  They were simply farmers who died of 
brain cancer.  Contrary to Dr. C.N.B.'s disingenuously quoted 
assertion that "this is very supportive of data of a 
causative link between OA and brain tumor/GBM", the study of 
farmers whose exposure to the herbicides is unknown is not 
supportive of a link between Agent Orange exposure and the 
cancer suffered by the veteran.  

Dr. C.N.B. also referred to the study by Lee with an RR of 
3.3, listed in Table 6-38.  Dr. C.N.B. again leaves out the 
commentary by the authors of his supporting text, the IOM, 
which is found on page 431 following table 6-38 in the IOM AO 
Update 2006.  After explaining how the responses were 
obtained that formed the study, the IOM authors stated 
"[t]he pronounced and systematic discrepancy (see Table 6-
38) between the results on subject-reported exposure (reduced 
ORs) and proxy-reported exposure (significantly increased 
ORs), however, underscores concern about recall bias and 
casts doubt on any interpretations."  Hence, Dr. C.N.B.'s 
"to a medical certainty" finding is contradicted by the 
text in which he found his supporting table.  This is 
evidence against assigning more than minimal probative weight 
to Dr. C.N.B.'s opinion.  

Reasons (4) and (5), embellished with numbers and quotations 
to lend validity and an air of authority to Dr. C.N.B.'s 
opinion, depend on mischaracterization of his source 
document.  This is itself evidence that Dr. C.N.B.'s opinion 
is nearly worthless.  

Dr. C.N.B.'s Reason (6) is that the veteran "does not have 
other risk factors for the development of GBM other than 
exposure to AO in service."  Reason (6) hinges on the 
speculation offered by Dr. C.B. in his earlier reasons.  As 
just explained, Dr. C.N.B.'s rationale for why AO is a risk 
factor is no more than sheer speculation supported by 
misrepresentations.  As speculative medical opinion evidence 
cannot support a grant of service connection, all the more so 
reasons that rely on that speculation cannot support a grant 
of service connection.  

In short, Reason (6) amounts to a statement that the veteran 
has no risk factors for his brain cancer.  

For Reason (7) Dr. C.N.B. states that he noted that there 
were several articles in the claims file discussing sarcomas 
and agent orange and that "[i]t is well known that AO has a 
biological plausible mechanism for causing neoplasms and that 
AO induces several types f tumor cells lines (sarcomas and 
GBMs) is consistent with current medical knowledge."  

Dr. C.N.B.'s Reason (7) is more of the same.  He 
disingenuously inserts assumptions that are without any 
stated support.  He states that the articles in the claims 
file that discuss Agent Orange and sarcomas.  This the Board 
does not dispute.  He then states "it is well known that AO 
has a biologically plausible mechanism for causing neoplasms 
and therefore the fact that AO induces several types of tumor 
cell lines (sarcomas and GBMs) is consistent with current 
medical knowledge..."  Dr. C.N.B. has inserted "GBMs" in 
his parenthetical, however, Dr. C.N.B. has pointed to nothing 
to justify his inclusion of GBM's in the parenthetical.  To 
find that there is a relationship between a sarcoma, 
specifically soft tissue sarcomas, one need look no further 
than VA regulations.  Dr. C.N.B.'s Reason (7) adds nothing to 
that fact.  

Even more damaging to the value of Reason (7) is the bulk of 
the articles to which Dr. C.N.B. refers to as associated with 
the claims file as supportive of a connection between the 
veteran's brain cancer and Agent Orange is supportive rather 
of a finding that there is no connection.  The Board has 
reviewed those articles and finds that, as to specifics 
regarding astrocytoma, the material does not provide evidence 
favorable to the appellant's claim.  

While the treatise evidence does provide evidence that some 
cancers are associated with exposure to Agent Orange, the 
treatise evidence is lacking as to the specific type of 
cancer from which the veteran died, to be not probative of 
the disputed fact - whether the veteran's astrocytoma Grade 
III was related to exposure to Agent Orange.  

Reason (7), stripped of obfuscations, amounts to a statement 
that Agent Orange is accepted as causing come malignant 
tumors, therefore it follows that Agent Orange causes all 
malignant tumors.  This is just another example of faulty 
reasoning.  This logic is untenable because it amounts to an 
argument to place malignant tumors, regardless as to the type 
of cancer or its origin, on the list of diseases for which 
the presumption of service connection for exposure to 
herbicides applies.  

Finally, Dr. C.N.B. lists Reason (8) as his agreement with 
the opinions of Dr. R.A.F. and Dr. H.A.D.  However, this is 
also disingenuous as is shown by his next paragraph.  In that 
paragraph he states that he noted that several physicians in 
2003/2004 opined about sarcomas and the veteran's symptoms 
during service.  He reports that these opinions are not 
useful because the issue, as he defines it, is the broad 
concept of whether the veteran's tumor was caused by Agent 
Orange.  

Dr. C.N.B. states "I am in agreement with Dr. [E.D.M.] that 
this patient's GBM is likely not a form of sarcoma for the 
purposes of presumptive service connection.  Here, Dr. C.N.B. 
undercuts the medical opinions of the physicians to which he 
asserts agreements.  

Reason (8) is simply incredible as it amounts to a statement 
that the rationale supporting a finding that the veteran's 
brain tumor was caused by exposure to Agent Orange does not 
matter, all that matters is the conclusion.  In other words, 
even contradictory reasons used to support causation do not 
impact negatively on the ultimate conclusion that Agent 
Orange caused the veteran's brain tumor as long as everyone 
agrees that it did.  

Dr. C.N.B.'s opinion, at best, is highly speculative and of 
almost no probative value.  His misstatement of data, 
selective quotations, deception, use of statements and data 
out of context, and reference to sources that, upon 
inspection, contradict his conclusion, is evidence that there 
is no reliable scientific or medical basis for a nexus 
between the herbicide agent found in Agent Orange and the 
cancer that caused the veteran's death.  If there were, there 
would be no reason to resort to the unprofessional tactics 
employed by Dr. C.N.B.  Thus, if anything, Dr. C.N.B.'s 
letter is evidence against the appellant's claim.  

Based on a review of his statements, the Board finds that the 
opinion of this doctor has no probative weight and the bases 
for his views are in serious question. 

In summary, the Board finds that the medical opinions 
provided by Dr. C.A. in April 2006 and in July 2003, the 
medical opinion provided by P.B. in August 2004, the June 
1984 pathology report of Dr. E.D.M., are more probative of 
the type of cancer the veteran died from and of relationship, 
or lack thereof, of that cancer to exposure to herbicides 
during service or any other connection to service, than are 
the letters from Dr. R.A.F., Dr. H.A.D., Dr. C.N.B.  As to 
the treatise evidence associated with the claims file, this 
evidence is not favorable to the appellant's claim because it 
provides no information linking the type of cancer suffered 
by the veteran to his exposure to herbicides or otherwise to 
his service.  

Finally, the preponderance of the evidence is against a 
finding that the veteran's tumor otherwise had onset during 
service, within one year of separation from service, or was 
directly caused by his service.  The service medical records, 
the long period of time from separation from service to onset 
of symptoms of the veteran's cancer, and the medical opinion 
evidence unfavorable on this question outweighs the medical 
opinion evidence favorable to the appellant's claim on this 
issue.  As to the appellant's own opinion in this matter, she 
has not demonstrated the requisite medical expertise to offer 
competent opinion evidence on so complex a matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997); Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Because the preponderance of the evidence is against a 
finding that the veteran died from a disease caused by or 
related to his service, the appellant's claim must be denied.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The Board reopened the appellant's claim in a November 2005 
decision.  As the purpose of the specialized notice required 
by Kent has been achieved, no prejudice can result to the 
appellant from the lack of notice as to the requirements 
necessary to reopen a previously denied claim.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.   

Because service connection had not been established for any 
disability during the veteran's lifetime, the notice required 
in this case does not include notice regarding disabilities 
for which service connection had been established during the 
veteran's lifetime.  That the veteran's death was caused by a 
malignant tumor of the brain is not a fact in dispute.  
Hence, the notice required amounts to notice as to what 
evidence is required to establish service connection for the 
disease that caused the veteran's death and a statement of 
VA's and the appellant's respective duties in obtaining that 
evidence.  

Here, the remaining VCAA duty to notify was satisfied by way 
of a letter sent to the veteran in May 2003 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter in July 2003.  The letter 
informed the veteran of what evidence was required to 
substantiate service connection for the cause of the 
veteran's disease that caused his death and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

Furthermore, the Board finds that any error in notice in this 
case is non-prejudicial to the appellant because she has 
overwhelmingly demonstrated actual knowledge of that which 
VCAA notice would have informed her.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The appellant is represented by counsel.  She has appealed 
this matter to the Court and has argued to the RO, the Board, 
and the Court the very point upon which this case turns -
whether the veteran's fatal disease was caused by his 
service.  The appellant has cited to regulations that govern 
this matter.  She has demonstrated more knowledge as to the 
requirements to substantiate her claim and what evidence was 
lacking in this case than she would have been informed of in 
a completely content complying notice letter sent to her upon 
receipt of her current claim.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and obtaining a medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Associated with the claims file are 
medical opinion letters from "R.T.F.", M.D., "H.A.D.", 
M.D., and "C.N.B.", M.D.  Also associated with the claims 
file are terminal treatment records, including a pathology 
report signed by E.D.M., M.D.  VA medical opinions were 
obtained in July 2003, August 2004, and April 2006.  The 
medical evidence of record is sufficient for the Board to 
render a decision in this case.  See 38 U.S.C.A. § 5103A; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


